Citation Nr: 1531447	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-24 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for feminine problems, to include tubal ligation and unusual menstrual cycles.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for status post tension headaches (claimed as headaches and eye pain).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin rash, to include a fungal infection of the skin.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for status post lumbosacral spine strain.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disorder.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992, including in Southwest Asia (SWA) from September 27, 1990 to April 2, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for feminine problems, to include tubal ligation and unusual menstrual cycles; 2) entitlement to service connection for a skin rash, to include a fungal infection of the skin; 3) entitlement to service connection for status post lumbosacral spine strain; 4) entitlement to service connection for a right knee disorder; 5) entitlement to service connection for a left knee disorder; 6) entitlement to service connection for a right ankle disorder; and 7) entitlement to service connection for a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in February 2011, the RO denied the Veteran's claim for service connection for feminine problems, to include tubal ligation and unusual menstrual cycles.

2.  Evidence added to the record since the final February 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for feminine problems, to include tubal ligation and unusual menstrual cycles.

3.  In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a head injury.

4.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for status post tension headaches with photophobia.

5.  In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a skin rash.

6.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin rash, to include a fungal infection of the skin.

7.  In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a back strain.

8.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for status post lumbosacral spine strain.

9.  In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a bilateral knee condition.

10.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

11.  In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a bilateral knee condition.

12.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

13. In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a bilateral ankle strain.

14.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disorder.

15.  In an unappealed rating decision issued in December 1996, the RO denied the Veteran's claim for service connection for a bilateral ankle strain.

16.  Evidence added to the record since the final December 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disorder.

17.  Tension headaches had their onset in service.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision that denied the Veteran's claim for service connection for feminine problems, to include tubal ligation and unusual menstrual cycles, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of service connection for feminine problems, to include tubal ligation and unusual menstrual cycles.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The December 1996 rating decision that denied the Veteran's claim for service connection for a head injury is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received to reopen the claim of service connection for status post tension headaches with photophobia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The December 1996 rating decision that denied the Veteran's claim for service connection for a skin rash is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has been received to reopen the claim of service connection for a skin rash, to include a fungal infection of the skin.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

7.  The December 1996 rating decision that denied the Veteran's claim for service connection for a back strain is final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  New and material evidence has been received to reopen the claim of service connection for status post lumbosacral spine strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

9.  The December 1996 rating decision that denied the Veteran's claim for service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002).

10.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

11.  The December 1996 rating decision that denied the Veteran's claim for service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002).

12.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

13.  The December 1996 rating decision that denied the Veteran's claim for service connection for a bilateral ankle strain is final.  38 U.S.C.A. § 7105(c) (West 2002).

14.  New and material evidence has been received to reopen the claim of service connection for a right ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

15.  The December 1996 rating decision that denied the Veteran's claim for service connection for a bilateral ankle strain is final.  38 U.S.C.A. § 7105(c) (West 2002).

16.  New and material evidence has been received to reopen the claim of service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

17.  The criteria for establishing entitlement to service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

As an initial matter, the Board observes that the RO first denied service connection for feminine problems, to include tubal ligation and unusual menstrual cycles, in a February 2011 rating decision.  No new and material evidence was received within one year of that decision.  Consequently, the February 2011 rating decision is the last prior final denial for the issue of entitlement to service connection for feminine problems.

The RO also denied service connection for the remaining seven issues in that February 2011 rating decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the February 2011 rating action, VA was in receipt of new and material evidence within one year of the February 2011 rating decision addressing those conditions, and must relate any communication subsequent back to the original claim.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed.Cir. 2011).  Specifically, for headaches, an August 2011 VA treatment record described head trauma during service.  For a skin rash, a December 2011 VA treatment record included a report of a rash since gas exposure in service, and a diagnosis of keratosis pilaris.  For the lumbosacral spine, an April 2011 VA treatment record included a diagnosis of convex left lumbar scoliosis.  For the knees, May 2011 VA treatment records include a diagnosis of right knee mild joint space narrowing, and left knee x-ray results.  For the ankles, VA treatment records received within one year of the February 2011 rating decision include a March 2011 record documenting a report of constant pain since serving as a paratrooper, an April 2011 diagnosis of bilateral ankle instability and pain due to chronic tendinosis, and a May 2011 diagnosis of attenuation of intact anterior talofibular ligament with likely remote injury.  Thus, the February 2011 rating action did not become final as to those seven issues.  As such, the last prior final denial of those remaining seven issues was the December 1996 rating decision, since no new and material evidence was received within one year thereof.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen her claims for service connection for all eight issues on appeal.

With respect to the claim for feminine problems, to include tubal ligation and unusual menstrual cycles, new and material evidence has been added to the claims file since the February 2011 rating decision.  Specifically, at her May 2015 hearing, the Veteran testified that a nurse had told her that unknown pills dispensed by service clinicians during Operation Desert Storm caused her irregular periods.  See transcript, pp. 4, 6.  She further attributed her tubal ligation to gas exposure or other environmental toxins in SWA.  Id., pp. 4, 7.

With respect to the claims for the remaining seven issues, new and material evidence has been added to the claims file since the December 1996 rating decision.  

Specifically, with respect to her claim for tension headaches, the Veteran testified in May 2015 that her headaches had their onset in service in January 1990 when she banged her head during airborne training, and that they have never subsided.  Id., pp. 9-12.

With respect to her claim for a skin rash, the Veteran testified that it began as an allergic reaction from crawling in a bivouac at Ft. Lee, and worsened during Operation Desert Storm.  Id., p. 23.  She further stated that her doctor told her that her rash could be due to oil-burning toxins or to the pills she took in Iraq.  Id., p. 24.

With respect to her claims for a lumbosacral spine and bilateral knee and ankle disorders, the Veteran testified that these began when she parachuted into the tree line during a jump in service.  Id., pp. 15-16, 20, 22.  She further testified that her left knee disorder is secondary to her right knee disorder because of the extra pressure that she puts on her left knee.  Id., p. 19.

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence of a nexus between the Veteran's claimed disorders and her service was not available at the time of the February 2011 and December 1996 denials, it is new.  As it regards the reason for the denial of her claims for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening her claims for service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Service Connection for Tension Headaches

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends at her May 2015 hearing that her headaches had their onset in service in January 1990 when she banged her head during airborne training, and that they have never subsided.  See transcript, pp. 9-12.

The Veteran's service treatment records include a June 1992 Report of Medical History wherein she indicated that she had a head injury, and a physician diagnosed tension headaches.  A June 1992 Report of Medical Examination includes a finding that the Veteran's head was abnormal.  The phrase "severe headaches" is lined out.

After service, the Veteran told her treating VA clinician in August 2011 that she had sustained a closed-head injury in an in-service motor vehicle accident in October 1989.  She further reported that during a jump in January 1990, she landed on the tree line.  Lastly, she stated that in October 1990, her camp was raided and a sand bag hit her on the head.

In May 2012, a VA clinician diagnosed the Veteran with chronic right temporal and retro-orbital headaches, possibly posttraumatic.  The Veteran reported that she has had constant headaches since 1991.

The Board finds that the Veteran is competent to report on the onset of her headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  The Board further finds that the Veteran's reports of headaches during and after service are credible, based on the in-service documentation in her June 1992 Report of Medical History and Report of Medical Examination, and the May 2012 diagnosis.

Although the Board acknowledges the negative nexus opinion in the Veteran's November 2010 VA examination report and February 2011 addendum, the Board finds that these warrant less probative weight than the aforementioned evidence.  Specifically, the VA examiner found that no nexus exists because the Veteran had tension headaches (muscular spasms pain) in service, and migraine (vascular headaches) after service.  The examiner also attributed her headaches to a June 2010 motor vehicle accident.  However, the Board finds this opinion warrants little probative value because the examiner does not provide a rationale for the determination that the Veteran's tension headaches had abated.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Further, the Board finds that the presence of a post-service accident in June 2010 would not account for the June 1992 reports of a head injury.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tension headaches are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tension headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The service connection claim for feminine problems, to include tubal ligation and unusual menstrual cycles, is reopened.

The service connection claim for tension headaches is reopened.

The service connection claim for a skin rash, to include a fungal infection of the skin, is reopened.

The service connection claim for status post lumbosacral spine strain is reopened.

The service connection claim for a right knee disorder is reopened.

The service connection claim for a left knee disorder is reopened.

The service connection claim for a right ankle disorder is reopened.

The service connection claim for a left ankle disorder is reopened.

Service connection for tension headaches is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claim for feminine problems, to include tubal ligation and unusual menstrual cycles, the November 2010 VA examiner wrote that "the patient would need to have diagnostic modalities performed in order to better ascertain" whether the Veteran's "irregular vaginal bleeding....represents a disease or variation of normal."  Therefore, a new examination is required.  See Daves v. Nicholson, 21 Vet App 46 (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); see also Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

With respect to the claim for a skin rash, to include a fungal infection, the November 2010 VA examiner found that "There is insufficient clinical evidence to warrant a residual condition allergic dermatitis in her left upper chest. The exam was normal."  In a February 2011 addendum, the examiner opined that "No lesions were seen in her left upper chest in the exam. There was no worsening post military service. Therefore, it is less likely as not (<50/50 probability) related to Gulf War health conditions."  However, after the examination and during the pendency of the claim, VA clinicians diagnosed keratosis pilaris in December 2011, and a rash in April 2012.  As competent and credible evidence of a current diagnosis is of record, the basis for the VA examiner's November 2010 and February 2011 opinions is inoperative, and a new examination is required.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

With respect to the claim for a lumbosacral spine strain, the November 2010 VA examiner opined that the Veteran's "c-file was silent for almost 18 years for continuous therapy until her recent MVA in June 2010.  In the military, she was diagnosed of paralumbar contusion.  This is a soft tissue injury which self limits in 6-8 weeks."  The Board finds that a new opinion is required because the Veteran had multiple back disorders documented in service, which dated from December 1991 to April 1992-a period of more than eight weeks.  Further, the Veteran is competent to report ongoing symptoms of back pain, even when she did not seek treatment for such disorder.  38 C.F.R. § 3.159(a)(2).

With respect to the claims for bilateral knee and ankle disorders, the November 2010 VA examiner found that "There is insufficient clinical and laboratory evidence to warrant an acute or chronic condition or it's [sic] residuals of bilateral knee and ankle sprains."  He further found that "There was insufficient clinical and radiographical notes during active and post military service for her claimed bilateral knee [and] ankle...condition.  Her ROM [range of motion] in the knees and ankles are within normal limits."  However, after the examination and during the pendency of the claim, VA clinicians diagnosed bilateral ankle instability and pain presumed to be due to chronic tendinosis in April 2011, right ankle attenuation of intact anterior talofibular ligament with likely remote injury in May 2011, and right knee osteoarthritis in June 2011.  As competent and credible evidence of a current diagnosis is of record, the basis for the VA examiner's November 2010 opinion is inoperative, and a new examination is required.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that she has received for her feminine problems, skin rash, lumbosacral spine strain, and bilateral knee and ankle disorders, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her feminine problems, skin rash, lumbosacral spine strain, and bilateral knee and ankle disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her symptoms of feminine problems, skin rash, lumbosacral spine strain, and bilateral knee and ankle disorders.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of her claimed feminine problems, to include tubal ligation and unusual menstrual cycles.

In accordance with the statements of the November 2010 VA examiner, request any appropriate "diagnostic modalities...in order to better ascertain" whether the Veteran's "irregular vaginal bleeding....represents a disease or variation of normal."

Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's claimed feminine problems, to include tubal ligation and unusual menstrual cycles, is related to or had its onset during service.

In addition to the question listed above, the examiner should respond to QUESTION SEVEN (7) as regards the Veteran's claimed feminine problems, to include tubal ligation and unusual menstrual cycles.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* a February 1992 report of an irregular cycle for 6 months, with a diagnosis of secondary amenorrhea;

* a subsequent February 1992 diagnosis of irregular period;

* a June 1992 complaint of irregular periods;

* a subsequent June 1992 complaint of yeast infection with odorful discharge;

* a subsequent June 1992 complaint of irregular cycles;

* a June 1992 Report of Medical History, documenting the Veteran's report of a change in menstrual pattern;

* a November 2010 VA examination report, wherein the examiner found that "the patient states that she started having these unusual menstrual cycles shortly after the birth of her child and with her tubal ligation, which she states was in 2007[;]"

* an April 2012 VA treatment record wherein the Veteran reported having irregularly heavy periods since service, and was taking Provera until June 2010; 

* a May 2012 VA treatment record wherein the Veteran reported having abnormal bleeding over the past 2 years, and was now on an 84-day pill cycle with no further bleeding; and

* the Veteran's May 2015 testimony that a nurse told her that pills given to her in Operation Desert Storm caused irregular periods (p. 4); gas exposure in SWA made it difficult to have multiple pregnancies, which led to her tubal ligation (p. 4); and her feminine problems are due to the pills or Gulf War environmental toxins (p. 7).

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of her skin rash, to include a fungal infection of the skin.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed skin rash, to include a fungal infection of the skin, is related to or had its onset during service.

In addition to the question listed above, the examiner should respond to QUESTION SEVEN (7) as regards the Veteran's claimed skin rash, to include a fungal infection of the skin.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* an October 1989 report of a rash on the arms and legs, with a diagnosis of fungal infection;

* an October 1989 diagnosis of a body rash, and tinea;

* a November 1989 diagnosis of tinea versicolor;

* a May 1991 diagnosis of hives due to an allergy to the metal of "dog tags";

* a June 1992 statement that the Veteran's "rash returned in Saudi Arabia";

* a June 1992 Report of Medical History, documenting the Veteran's report of skin diseases, and a physician's finding of tinea versicolor, currently without sequelae;

* a November 2010 VA examination report, wherein the examiner found that "there is insufficient clinical evidence to warrant a residual condition allergic dermatitis in her left upper chest. The exam was normal[;]"

* a February 2011 VA examination addendum, wherein the examiner found that "No lesions were seen in her left upper chest in the exam[;]"

* a December 2011 VA treatment record, wherein the Veteran reported "a rash I get all over my body since I've been overseas and gassed several times," and the clinician diagnosed keratosis pilaris;

* an April 2012 VA treatment record, diagnosing a rash; and

* the Veteran's May 2015 testimony that her rash began as an allergic reaction during training at Ft. Lee while she was crawling in the bivouac, and her testimony that her doctor said that the rash could also be due to oil burning and pills in Iraq. (pp. 23-24).

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of her lumbosacral spine disorder.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed lumbosacral spine disorder is related to or had its onset during service.

In addition to the question listed above, the examiner should respond to QUESTION SEVEN (7) as regards the Veteran's claimed lumbosacral spine disorder.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* a December 1991 report of a motor vehicle accident, with a diagnosis of lumbosacral spine muscle strain;

* a February 1992 complaint of low back pain, and a diagnosis of muscle sprain;

* an April 1992 diagnosis of lumbosacral spine very mild scoliosis;

* an April 1992 diagnosis of mechanical back pain (MBP);

* a June 1992 Report of Medical History, documenting the Veteran's report of recurrent back pain;

* a November 2010 VA examination report, wherein the examiner found that the Veteran's "c-file was silent for almost 18 years for continuous therapy until her recent MVA in June 2010 [wherein she sustained multiple c- and upper t-spine fractures].  In the military, she was diagnosed of paralumbar contusion. This is a soft tissue injury which self limits in 6-8 weeks[;]"

* an April 2011 VA treatment record with a diagnosis of convex left lumbar scoliosis without superimposed signs of acute bony trauma;

* a February 2012 VA treatment record with a diagnosis of chronic T2 compression fracture;

* a March 2012 VA treatment record, with a diagnosis of closed thoracic fracture;

* an April 2012 VA treatment record, with a diagnosis of spondylosis; and

* the Veteran's May 2015 testimony that her back problems started from her tree line jump accident during her parachuting in service (p. 15).

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of her bilateral knee and ankle disorders.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed right knee disorder is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed left knee disorder is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed right ankle disorder is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's claimed left ankle disorder is related to or had its onset during service.

In addition to the question listed above, the examiner should respond to QUESTION SEVEN (7) as regards the Veteran's claimed bilateral knee and ankle disorders.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* an April 1990 diagnosis of left ankle sprain;

* an August 1991 report of pain in both ankles, with a diagnosis of left ankle strain;

* a June 1992 report of "ankle injury";

* a June 1992 Report of Medical History, documenting swollen ankles secondary to road marches;

* February 2010 VA x-rays showing normal ankles;

* a March 2010 VA treatment record wherein the Veteran reports that her ankle pain may be due to her in-service jumps out of planes and helicopters;

* a November 2010 VA examination report wherein the examiner found that "There is insufficient clinical and laboratory evidence to warrant an acute or chronic condition or it's [sic] residuals of bilateral knee and ankle sprains."  He further found that "There was insufficient clinical and radiographical notes during active and post military service for her claimed bilateral knee [and] ankle...condition.  Her ROM in the knees and ankles are within normal limits[;]"

* a March 2011 VA treatment record in which the Veteran reports constant ankle pain since her time in service as a paratrooper;

* an April 2011 VA treatment record with a diagnosis of bilateral ankle instability and pain, presumed to be due to chronic tendinosis;

* a May 2011 VA treatment record with a diagnosis of right ankle attenuation of intact anterior talofibular ligament with likely remote injury;

* a June 2011 VA treatment record with a diagnosis of right knee osteoarthritis; and

* the Veteran's May 2015 testimony that her ankle and knee disorders resulted from her tree line jump accident while parachuting in service (pp. 16-20); her left knee disorder is secondary to her right knee injury due to extra pressure (p. 19); and her knees (p. 17) and ankles (p. 22) were injured from running and jumping.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

7.  For each claimed disorder, answer the following:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

8.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


